691 F.2d 400
95 Lab.Cas.  P 13,840
CROWN ZELLERBACH CORPORATION, Appellant,v.GRAPHIC ARTS INTERNATIONAL UNION LOCAL NO. 505, Appellee.
No. 82-1954.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 15, 1982.Decided Oct. 20, 1982.

1
Earl J. Engle, Stinson, Mag & Fizzell, Kansas City, Mo., for appellant.


2
Christopher T. Hexter, Charles A. Werner, Schuchat, Cook & Werner, St. Louis, Mo., for defendant/appellee.


3
Before BRIGHT and ARNOLD, Circuit Judges, and HUNTER, District Judge.*

ORDER

4
Crown Zellerbach Corporation (Employer) appeals from an order of the district court upholding an arbitration award of reinstatement and backpay to eleven of its former employees.  We affirm the district court.


5
On February 2, 1981, Crown Zellerbach discharged twenty-one employees for engaging in a work stoppage on January 29, 1981.  Eleven of the discharged employees were members of Graphic Arts Local 505 (Union).  The Union objected to the discharge of its members and the parties referred the matter to arbitration in accordance with their collective bargaining agreement.  The arbitrator ruled in favor of the Union, holding that discharge was an excessive penalty in light of circumstances disclosed in the record, and awarded reinstatement with backpay to each employee except for a four-week disciplinary suspension.


6
The Employer refused to comply with the award and brought the present action in federal district court for the Eastern District of Missouri to set aside the award under 29 U.S.C. § 185.  The Union counterclaimed to enforce the award.  The district court referred the case to United States Magistrate William S. Bahn for final determination under 28 U.S.C. § 636(c)(3).


7
On July 6, 1982, Magistrate Bahn denied Crown Zellerbach any relief and granted the Union summary judgment enforcing the arbitrator's award.  The Employer then brought this timely appeal, seeking to reverse the magistrate's order and vacate the arbitrator's award.


8
On September 13, 1982, the magistrate granted a motion of Crown Zellerbach and issued an order staying enforcement of the judgment pending appeal.  Ten days later, on September 23, the Union moved this court to vacate the stay.  This court expedited the appeal and consolidated for hearing the merits and the motion to vacate.  Both issues are now before us for determination.


9
After reviewing the files and records in these proceedings, we affirm the order of the district court for the reasons ably set forth by Magistrate Bahn in his "Memorandum-Order" of July 6, 1982.  In accordance with our determination on the merits, we direct that the stay order entered by Magistrate Bahn on September 13, 1982, be vacated forthwith so that the judgment directing reinstatement of the affected employees may be enforced immediately.


10
It is so ordered.



*
 ELMO B. HUNTER, United States Senior District Judge for the Western District of Missouri, sitting by designation